10

11

_ 12__

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cV-08653-VEC Document 68 Filed 11/20/18 Page 1 of 4

D. GEoRGE sWEIGERT, c/o
P.o.BoXisz ;_
MESA,AZSSQH ‘ 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: l:lS-cv-08653-VEC
Plaintiff,
vs. Judge Valerie E. Caproni

Magistrate Judge Stewart D. Aaron
JASON GOODMAN '

Defendam NoTICE oF PLAINTIFF’s MOTION FoR
PRELIMINARY INJUNCTmN AGAINST THE
DEFENDANT PURSUANT To NY CPLR § 6301

 

 

 

 

NOTICE OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTlON
AGAINST THE DEFENDANT PURSUANT TO NY CPLR 5 6301

ATTENTION TO THE CLERK OF THE COURT AND ALL INTERESTED PARTIES (LOCAL RULE
7.1): NOW CGMES THE PRO SE plaintiff, a layman non-attorney Who is acting in the capacity of private attorney

general in a public interest lawsuit, to respectfully MOTION this Court for a preliminary injunction

This MOTION Seeks this Court to use its inherent judicial power and provide INJUNCTIVE RELIEF
and cause to be issued a PRELIMINARY INJUNCTIVE ORDER to cause the take-down of illegal merchandise

pursuant to N.Y. Civil Practice Law and Rules (C.P.L.R.) § 6301

The supporting rationale for this proposed action is contained in the accompanying pleading
MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR

PRELIMINARY INJUNCTION PER NY CPLR § 6301 Which is filed contemporaneously With this notice.

1

NO'I`ICE OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
AGAINST THE DEFENDANT PURSUAN§I` lTO, NY CPLR § 6301

 

 

Case 1:18-cV-08653-VEC Document 68 Filed 11/20/18 Page 2 of 4

 

The Plaintiff hereby attests to the foregoing as being truthful and accurate pursuant to Local Rule 7.1.

4 Signed this/_~é:lay of November,

,201: :
5 / ;
laintiff, D. Ge

oweigert

6 Pro se plaintiff acting as private attorney general

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26 2

2 NOTICE OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCT[ON
7 AGAINST THE DEFENDANT PURSUANT TO NY CPLR § 6301

28

 

 

 

10
11
1112
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 1:18-cV-08653-VEC Document 68 Filed 11/20/18 Page 3 of 4

1). GEoRGE swElGERT, C/o
P.o.BoXlsz ;1
MESA,AZsszn

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DlSTRlCT OF NEW YORK

 

 

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: l:lS-cv-08653-VEC
Plaintiff,
vs.
JASON GOODMAN
Defendant CERTIFICATE OF SERVICE
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7"‘ Avenue #6S
New York, NY 10001

PRO SE DIVISION -- 200
Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312
Respectfully dated this day /jNovember, 2018,

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 

 
 

:Em Qm,:z: mill

222§2§22 z 22 52> _2__22_22____=_¢_2_2_22__________2_2___2_________

Imm_>:.._Z OZ_¥O<mi_..mn_mD

   

§§ >z _on> >>m,_z

  

 

 

 

 

 

 

 

 

 

33 22
~§-252 §§ Zz_,.i§ §z, , , twa
woo.$m _.~QOL cam _ , E.k:$ "><Q >mw>:mm omhomaxm …
,. 553 >Eee _ @>mn_-~ .__<_z >:mo_mn_
>znm 2= § :=Qo erie .@.D SWW§& 0 2
. §§ §§ eeo PDEKH
. §§ zecm ,zo~m~>E wm o~E 2 / @mwm-~§ww@ 1 ,,\
2 . w 2
_ _HO.~. , _ v ,/2 wm<~%oa .w,_._ .m.
, :~mw N< Jme m
~2 won .O.m m
06 .,EMGE>>@ mcmomw d ,
§
2

»ZOK.¢ *

mmm§emm ww<»moa , .~§m o._~. dsz wwm§
1222 >.§o§ _ 1 .1 _

 

 

 

 

 

 

